Broyles, O. J.
1. “The bill of exceptions shall be tendered to the judge . . within 30 days from the adjournment of the court or the date of the decision at chambers; and in the event that the court shall not adjourn within 30 days from the date of the organization and opening of the court, such bill of exceptions shall be tendered to the judge . . within 60 days from the date of the decision . . rendered.” Code, § 6-902. Where a motion for new trial was overruled during term time, and where the court did not adjourn within 30 days from the date of the opening of the court, a bill of exceptions, presented to the judge within 60 days from the date of the judgment overruling the motion for new trial, will not be dismissed on the ground that it was not presented within the- proper time. McDonald v. Dabney, 161 Ga. 711 (132 S. E. 547).
2. Under the foregoing rulings, the motion of the defendant in error to dismiss the bill of exceptions is denied.
3. While the allegations of the petition as to damages sustained by the plaintiff, and the testimony in Support thereof, were not in complete accord, the variance was not sufficient to render the verdict of $150 in favor of the plaintiff illegal. The court did not err in overruling the motion for new trial which was based upon the general grounds only.

Judgment affirmed*.


MacIntyre amd Guerry, JJ., concur.